ORDER

PER CURIAM.
Richard Barnes appeals from the judgment of the motion court denying his motion to reopen his motion for post-conviction relief under Rule 29.15 to vacate judgment and sentence for convictions for first degree trafficking, two counts of possession of a chemical with intent to produce a controlled substance, and possession of drug paraphernalia with intent to use it.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished *323with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).